Title: General Orders, 26 May 1800
From: Hamilton, Alexander,North, William
To: 


Head Quarters plainfield N JerseyMay 26th 1800
The Troops will be mustered on the first day of June or as soon after as may be, and the pay Rolls for the time which remains to them to serve, and also for the three Months pay granted by the Act of Congress passed the 14th. instant will be predicated upon the muster then made, and forwarded with the necessary receipts and vouchers as has been heretofore directed. Should casualties with respect to any of the Officers or Soldiers happen between the time of forwarding the Rolls and the Moment of disbandment, Commanding Officers of Companies are charged with reporting them to the Commanding Officer of the Regiments, and the Commanding Officers of Regiments are responsible that immediate notice is given to the Deputy pay Master General of the Department. So soon as the Troops shall have received their pay and emoluments, the commanding Officer will by Companies or Detachments put them in march under the direction of their Officers for the States to which the[y] belong. The Officers commanding the Companies or Detachments will endeavour as much as possible to avoid large Cities or Towns and it is expected the non commissioned Officers and Soldiers will preserve the same orders, regularity and obedience to which the[y] have been accustomed, nor sully by any improper act, the good character which they, by an attention to discipline and propriety of conduct have so justly obtained.
W North Adjt Genl.
